Citation Nr: 1221972	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an unspecified disability of the fingers.

2.  Entitlement to service connection for a right arm disability, to include as secondary to the service-connected disability of degenerative joint disease of the right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These issues were previously before the Board in January 2012, when they were remanded for additional development.

The Veteran testified at a Board hearing in October 2011.  A transcript of this hearing is of record.

The Board finds that the actions directed in the Board's January 2012 remand have been completed.  In this regard, the Board notes that a February 2012 VA examination report (with a March 2012 addendum) is now of record.

The Board notes that at the time of the January 2012 Board remand, two additional issues were remanded along with the two that remain on appeal at this time.  In the course of the processing of the Board's January 2012 remand, the additional claims of entitlement to service connection for a right wrist disability and entitlement to service connection for a right shoulder disability were both fully granted by the RO's February 2012 rating decision.  Thus, only the two issues identified in the heading above and addressed in this decision remain in appellate status before the Board at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have any chronic disability of the fingers.

2.  The Veteran does not have any chronic disability of the right arm distinct from those disabilities of the right shoulder, right elbow, and right wrist which have been separately adjudicated with final decisions resulting in grants of service connection for disability of those specific joints.


CONCLUSIONS OF LAW

1.  The criteria for service connection for disability of the fingers are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for service connection for right arm disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been effectively notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.

The Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought in letters dated in March 2009 (addressing the right arm issue) and July 2009 (addressing the fingers issue).  Moreover, in these letters, the Veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that each letter was sent to the Veteran prior to the August 2009 rating decision leading to this appeal (and the March 2009 letter addressing the right arm was also issued prior to the June 2009 RO rating decision that preliminarily denied that claim).  That VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  Further, the above-referenced VCAA letters also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, and a VA examination report.  The Veteran was afforded a VA examination in February 2012 (with a March 2012 addendum).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.

The record as it stands includes sufficient competent evidence.  All available pertinent records have been obtained, and the development directed by the Board's January 2012 remand has been completed.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional available pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The issue before the Board involves claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran's October 2011 Board hearing testimony clearly described his contention that the same injury which caused his already-service-connected right elbow disability also resulted in current chronic disabilities of the right shoulder, right arm, right wrist, and fingers.  (During the course of this appeal, in February 2012, service connection was additionally established for disability of the right shoulder and the right wrist.)  The Veteran contended that the in-service incident resulting in the clearly established injury to the right elbow further involved injury to the arm beyond the elbow itself.  The Veteran further contended that treatment of the in-service injury with a cast resulted in additional disability to the other joints as a consequence of a lengthy immobilization of most or all of his right arm with a cast for an extended period of time.

The Veteran has directed attention to photographs, which are associated with the claims-file, showing the Veteran with the cast on his right arm during service.  The Board observes that the photographs do appear to support the Veteran's testimony that the injury and/or the treatment of the injury involved more of the right arm than merely the elbow.  Multiple photographs show the Veteran with an apparently hard cast immobilizing his right arm from well above the elbow down to portions of the right hand around the fingers.  The Veteran has identified details of the photographs which he contends show bruising around his upper arm and around his fingers and hand.

The Board observes that the Veteran's service treatment records contain significant documentation of the Veteran's in-service right elbow dislocation and the subsequent course of medical treatment and follow-up.

Of utmost significance in this case, a February 2012 RO rating decision (issued during the processing of the Board's January 2012 remand) granted service connection for disability of the right shoulder and granted service connection for disability of the right wrist.  The February 2012 RO rating decision granted service connection for every issue remaining on appeal for which a current medical diagnosis was shown by any medical evidence.  A February 2012 VA examination report (and its March 2012 addendum) was developed in accordance with the Board's January 2012 remand directives to provide a clear medical determination of the diagnostic nature and etiology of the Veteran's claimed disabilities.  In sum, the February 2012 VA examination report found diagnosed disability of the right shoulder and the right wrist, in addition to the previously well-established service-connected disability of the right elbow.  The examiner specifically found that there was no disability of the fingers and specifically found that there was no other disability of the right arm distinct from the noted elbow, shoulder, and wrist disabilities.  Thus, with the previously established service-connection for right elbow disability, and with the February 2012 grant of service connection for right shoulder and right wrist disabilities, all of the diagnosed disabilities involving the Veteran's fingers and right arm have already been established as service-connected.

To be specific, the February 2012 VA examination report addressing this claim found diagnoses of degenerative joint disease of both shoulders, tendinitis of the right shoulder, posterior dislocation of the right elbow, posttraumatic degenerative arthritis of the right elbow, degenerative joint disease of both wrists, and tendinitis of the right wrist.  The February 2012 VA examiner explicitly indicated finding that the Veteran does not have and has never had a hand or finger disability.  The February 2012 VA examination report explains that there is no diagnosis of any hand or finger disabilities "given today's negative xray and exam findings."

The February 2012 report details that it is more likely than not that the Veteran's decreased pronation and supination of the right forearm is a direct result caused by the service-connected right elbow posttraumatic degenerative arthritis, along with its previously documented decreases in flexion and extension of this joint.  The examiner discusses that the decreased pronation and supination of the right forearm has secondarily resulted in associated impairment of decreased rotational movement of the forearm, which limits the Veteran's ability to perform tasks such as using a screwdriver and writing.  The VA examiner determined that it was at least as likely as not that the Veteran's tendinitis of the right shoulder and right wrist are secondary results caused by the service-connected right elbow posttraumatic degenerative arthritis, "as these diagnoses are present only in these joints on the R and not the uninjured L upper extremity."  The examiner comments that the "specific decrease in pronation and supination of the R forearm explains some of the Veteran's contentions, including difficulty in using tools such as a screwdriver and writing...."  The examiner goes on to explain that the degenerative arthritis of the shoulders and wrists cannot be attributed to the Veteran's service because "those findings are essentially symmetrical in severity on the current xrays."

The Board notes that the February 2012 RO rating decision granted service connection for right shoulder disability and for right wrist disability under diagnoses featuring "degenerative disc disease" and "degenerative joint disease."  Regardless of any questions concerning the RO's specific selection of diagnoses in the grant, the February 2012 RO rating decision granted service connection on the basis of full causation (rather than partial aggravation) for the Veteran's right shoulder and right wrist disabilities as a full grant of those right shoulder and right wrist claims; no aspect of right shoulder or right wrist disability (regardless of diagnosis) was excluded from the scope of the grant of service connection.  The February 2012 RO rating decision informed the Veteran that the grant was a "full and final determination" for the right shoulder and the right wrist claims, and for both issues "this issue is considered resolved in full."  As the right shoulder and right wrist issues are no longer in appellate status and are not before the Board, no question of the formal designation of diagnosis in the grants of service connection for right shoulder and right wrist disabilities is subject to the Board's review; as such, the Board simply observes that service connection is now in effect for the Veteran's right shoulder and right wrist disabilities.

The significance of the above to the issues remaining on appeal is that exhaustive medical examination and analysis shows there is no right arm disability other than the separately considered and service-connected disabilities of the right shoulder, right wrist, and right elbow.  A March 2012 addendum to the February 2012 VA examination report reinforces this finding, explaining that "[t]he only impairment involving the R arm as documented on the recent C&P exam is the decreased supination and pronation of the forearm, which would not be considered a separate diagnosis of the R arm."  Again, "[t]his decreased [range of motion] of the forearm is intertwined with the previously service connected R elbow condition."

There is also no disability specific to the Veteran's fingers; the Veteran's symptom complaints are shown by the medical evidence to derive from limitation of motion associated with the shoulder, elbow, and wrist joints.

With consideration of the complete contents of the claims-file, beyond the February 2012 VA examination report, there is no evidence at any time of a medical diagnosis for any chronic disability of the fingers nor any chronic disability of the right arm other than those of the shoulder, elbow, and wrist.  Indeed, the Veteran has never identified a specific disability diagnosis of the fingers or a disability diagnosis of the right arm (distinct from the service-connected shoulder, elbow, and wrist disabilities).  The Veteran's pertinent symptom complaints have been medically attributed to diagnosed disabilities of the right shoulder, right elbow, and right wrist; those diagnosed disabilities have been adjudicated and established to be service connected.  There are no remaining disabilities corresponding to the Veteran's 'fingers' and 'right arm' claims remaining on appeal at this time.

Based on the evidence, the Board concludes that service connection is not warranted in the remaining appeal issues of entitlement to service connection for a right arm disability and for an unspecified finger disability.  Other than disabilities of the right shoulder, right elbow, and right wrist (with disability of each joint already being established as service-connected), no disability of the fingers or the right arm have been found upon medical inspection, and the Veteran has not identified any specific disability of the fingers or the right arm aside from those associated with the shoulder, elbow, and wrist.  All of the symptom complaints found on VA examination in February 2012 were attributed to diagnoses of the right shoulder, elbow, and wrist; service-connection is already in effect for disability of those specific joints.  In order for service connection to be granted, there must be a currently diagnosed disability.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  In light of the above, service connection is not warranted for disability of the fingers nor for any additional disability of the right arm beyond the scope of the shoulder, elbow, and wrist diagnoses.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


